DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit of U.S. Provisional Application 62/700,649, filed July 19, 2018. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-18, 27, 29 and 30, in the reply filed on June 16, 2022 is acknowledged.  Claims 19-26, 28, 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  No claims have been canceled.  It is noted that claim 27 was originally not included in Group I, but is now included in Group I since the claim is ultimately dependent from independent claim 1. 

Claim Objections
3.	Claims 1 and 29 are objected to because of the following informalities:  The term “transfect cells” in line 3 of independent claims 1 and 29 should read “transfected cells”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claim 14 recites the limitation "wherein the transfection parameters include one or more of a displacement of a component of the voice coil actuator".  There is insufficient antecedent basis for “the voice coil actuator” in the claim. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 1-10, 12, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent Pub. No. 2017/0175139, cited on IDS of 12/19/2019) in view of Birsoy et al. (U.S. Patent Pub No. 2015/0065556) and further in view of Ahlfors et al. (U.S. Patent Pub No. 2014/0038291). 
With regards to claim 1, Wu teaches a method of generating engineered cells (methods are provided for delivering organelles such as mitochondria or mitochondrial DNA into cells using a porous membrane, see Abstract and paragraphs 7, 36 and 111) comprising: 
transfecting corrected mitochondrial DNA (mtDNA) into mtDNA depleted cells to produce transfected cells (functional mitochondria was delivered into mtDNA depleted rho(0) cells to obtain transformed rho(0) cell lines containing the donor cell mitochondrial genome, wherein following delivery of the mitochondria, the cells were cultured and the mtDNA was sequenced to confirm that the transformant colonies contained mtDNA that originated from the delivered donor cell mitochondria, paragraphs 110, 111, 161 and 162 and Figures 4 and 5). 
With regards to claim 7, Wu teaches a method wherein the recipient cells are selected from the group consisting of fibroblasts, epithelial cells, lymphocytes, NK cells, EC-7 cells, T cells, embryonic cells, stem cells, macrophages, and gamete cells (many eukaryotic cells can be transfected using the methods, including lymphocytes or other differentiated cells, as well as stem cells, such as adult, fetal and induced pluripotent stem cells, paragraphs 152, 154 and 155). 
With regards to claim 9, Wu teaches a method wherein the recipient cells comprise one or more genetic defects in their endogenous mtDNA (various cells lines may be transformed by the methods, including using mitochondria from a donor cell line to transfect a cell line deficient in a mtDNA sequence present in the donor mtDNA, paragraphs 110 and 111, Figure 5 and Table 1). 
With regards to claims 10 and 12, Wu teaches a method wherein the depleted cells are transfected with corrected mtDNA using a device that generates pressure from displacement of a configurable actuator, wherein the configurable actuator generates a force that is applied to a deformable fluid reservoir comprising a mitochondria containing corrected mtDNA, and wherein the force has a linear relationship with regard to an input voltage of the configurable actuator (the device is designed such that recipient cells are disposed on one side of a porous membrane while a cargo in solution is disposed in a reservoir chamber on the opposite side of the porous membrane, wherein pressure is applied to the reservoir chamber sufficient to pass the cargo through the pores of the porous membrane where the cargo passes through cell membranes into the cell, wherein pressurization of the chamber is accompanied by deformation of the porous membrane or one or more walls of the reservoir chamber using a micromanipulator or using an electrochemical actuator, paragraphs 129 and 136 and Figures 1 and 2). 
With regards to claim 13, Wu teaches a method wherein a machine learning system is utilized to determine optimal transfection parameters for transfecting cells with corrected mtDNA (the methods provide one of skill in the art to routinely optimize the transfection methods and devices to accommodate particular cell and/or cargo types, paragraph 140; the transfection device and platforms may be provided as a module that can readily be integrated with existing equipment, i.e, microscopes, computers or control modules, paragraph 145). 
With regards to claims 17 and 18, Wu teaches a method wherein the transfected cells, the induced pluripotent stem cells, the engineered cells or a combination thereof, are cultured until one or more characteristics of the transfected cells, the induced pluripotent stem cells, the engineered cells or a combination thereof is the same or about the same as corresponding wild type cells, wherein the one or more characteristics at least includes a mitochondrial respiration efficiency of the transfected cells, the induced pluripotent stem cells, the engineered cells or a combination thereof (following delivery of the mitochondria, the cells were cultured and the mtDNA was sequenced to confirm that the transformant colonies contained mtDNA that originated from the delivered donor cell mitochondria, paragraphs 111 and 162, Figures 4 and 5 and Table 1). 
	However, with regards to claim 1, Wu does not explicitly teach a method that comprises depleting endogenous mtDNA from recipient cells to produce depleted cells.  In addition, with regards to claims 3-6 and 8, Wu does not teach a method wherein the recipient cells are contacted with a reverse transcriptase inhibitor to deplete the endogenous mtDNA, wherein the reverse transcriptase inhibitor is selected from the group consisting of TDF, ADV, AZT, d4T, ddC, 3TC, FTC, ABC, ETV, and ddl, wherein the concentration of the reverse transcriptase inhibitor is about 0.1 uM to 1 mM, wherein the recipient cells are exposed to the reverse transcriptase inhibitor for at least sixteen (16) days in order to deplete the endogenous mtDNA, and wherein the amount of endogenous mtDNA present in the recipient cells contacted with the reverse transcriptase inhibitor is at most about 5% of the amount of endogenous mtDNA present in the recipient cells not contacted with the reverse transcriptase inhibitor.
In addition, with regards to claims 1 and 2, Wu fails to teach a method that comprises reprogramming the transfected cells into induced pluripotent stem cells, and differentiating the induced pluripotent stem cells into the engineered cells, wherein the engineered cells are selected from the group consisting of cardiomyocyte cells, retinal epithelial cells, neural progenitor cells, and mesenchymal stem cells. 
	Birsoy teaches methods for identifying therapeutic targets and agents for treatment of mitochondrial disorders, including identifying genes that affect mitochondrial phenotype (see Abstract and paragraph 4).  In addition, with regards to claim 1, Birsoy teaches that the methods may comprise depleting or reducing mitochondrial DNA content in cells or cell lines using a mitochondrial poison (see paragraph 62, 152 and 179).  Specifically with regards to claims 3-6 and 8, Birsoy further teaches the mitochondrial poison may be a nucleoside or nucleotide analog reverse transcriptase inhibitor such as AZT, ddI, ddC, d4T, 3TC, ABC, FTC, ETV, ATC and TDF, which inhibits mitochondrial DNA synthesis and mtDNA and RNA depletion (paragraph 152), wherein treatment of cells or cell lines may be performed using an inhibitor concentration of about 118 M (ddI, see paragraph 405), and treating the cells for up to 50 days, wherein by 5 days, cells had only trace amounts of detectable mtDNA (paragraph 449 and Figure 8D). 
	Ahlfors teaches methods for reprogramming cells, wherein following steps of dedifferentiation and reprogramming in vitro, the cells may transplanted in a patient, or wherein the reprogrammed cells may be further treated to differentiate stem cells or stem-like cells (see Abstract and paragraphs 24-27).  Specifically with regards to claims 1 and 2, Ahlfors teaches methods of obtaining neural stem-like cells, cardiac stem-like cells, hematopoietic stem-like cells, pancreatic stem-like cells and mesoderm-like cells, by reprogramming differentiated somatic cells or stem cells into stem-like cells following transfection of skin, adipocyte-derived stem cells or mesenchymal stem cells with one or more polynucleotides (see paragraphs 48-52), wherein further transformation may comprise culturing the cells for a period of time, wherein the stem-like cells may exhibit stable repression of a plurality genes expresses in the first cell type (paragraphs 57 and 58).  Ahlfors further teaches that cells such as cardiac stem-like cells are able to be differentiated into cardiomyocyte-like cells following additional culturing, and the differentiated cardiomyocyte-like cells had the expected expression levels of markers of the cardiac phenotype (paragraphs 464 and 465). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Wu with the methods of Birsoy and Ahlfors since Birsoy provides an efficient means for depleting mtDNA in cells that is compatible with the methods of Wu for transfecting mtDNA into depleted cells, while Ahlfors provides methods for using the transfected cells taught by Wu to reprogram the transfected cells into stem-like cells which may further be treated to differentiate the cells to have a desired phenotype.  Thus, an ordinary practitioner would have been motivated to combine the methods of Wu, Birsoy and Ahlfors since Wu teaches methods for delivering cargoes such as mitochondria into mtDNA-depleted cells with unprecedented throughput and ease, wherein delivery may be performed in seconds, with greater than 90% cell viability (Wu, paragraph 114), and wherein a large variety of cell types, including differentiated somatic cells, stem cells, committed progenitor cells and cell lines may be transfected (see paragraphs 152-157 and Table 1).  Birsoy teaches methods for treating cells with a variety of mitochondrial poison agents, including nucleoside and nucleotide analogs that may be optimized to nearly completely deplete mtDNA in cells over a time course of treatment up to 50 days (see paragraphs 151-152 and 449 and Figure 8D).  Ahlfors provides methods for reprogramming cells that have been transfected with one or more polynucleotides and/or other agents to generate stem-like cells that may then be differentiated into cells with specific phenotypes (paragraphs 48-53 and 464-465).  These methods provide a more potent, safer and low-cost approach to cell therapy by eliminating the need of immune-suppressive agents or the use of embryo or fetal tissue, and also eliminates risks due to possible transmission of viruses or other diseases (Ahlfors, paragraph 68). 

Subject Matter Free of the Prior Art
10.	Claims 11, 14-16 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims (and addressing the 112(b) rejection for claim 14).  No prior art references were found that teach or suggest a method wherein the configurable actuator is a voice coil actuator or a planar magnetic speaker.  While Wu, Birsoy and Ahlfors together teach or suggest the limitations of claims 1-10, 12, 13, 17 and 18, none of the references teach the use of a transfection device comprising a voice coil actuator or a planar magnetic speaker (see below).  It is further noted that claims 29 and 30 would be allowable upon addressing the objection for minor informalities, as no prior art references were identified that teach or suggest a method of generating engineered cells wherein depleted cells are transfected with corrected mtDNA using a device that generates pressure from displacement of a configurable actuator that is a voice coil actuator or a planar magnetic speaker.  While the reference of McNamara, J. (Voice coil actuation technology for medical devices (2016), pp. 1-6, cited on IDS of 12/19/2019) suggests that voice coil actuators (VCAs) is well suited for medical design for use in small handheld devices, hand pieces, ventilators and other delicate medical instruments that require linear or rotary motion control (see pages 1 and 6 and Table 1), there is no indication that VCAs have been successfully implemented in such devices.  Furthermore, there is not teaching or suggestion by McNamara or any other references that VCAs or planar magnetic speakers have been contemplated for or incorporated into devices used for transfecting nucleic acids into cells.  Therefore, an ordinary practitioner would not have been motivated to modify the methods of Wu for delivering organelles such as mitochondria or mitochondrial DNA into cells by using devices comprising VCAs or planar magnetic speakers with a reasonable chance of success. 

Conclusion

11.	Claims 1-10, 12, 13, 17 and 18 are rejected over the prior art.  In addition, claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite.  However, claims 11, 14-16 and 27 are free of the prior art but are objected to as being dependent upon a rejected base claim, as discussed above.  Claims 29 and 30 would be allowable upon addressing the objection for minor informalities. 

Correspondence

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637